              Case:20-01947-jwb          Doc #:35 Filed: 06/07/2020            Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

         Barfly Ventures, LLC, et al, 1                           Case No. BG20-01947
                                                                  Chapter 11
                                                                  Honorable James W. Boyd


                             Debtors./



 UNITED STATES TRUSTEE’S OBJECTION TO DEBTORS’ MOTION SEEKING ENTRY
OF AN ORDER (I) AUTHORIZING THE DEBTORS TO (A) FILE A CONSOLIDATED LIST
OF CREDITORS IN LIEU OF SUBMITTING A SEPARATE MAILING MATRIX FOR EACH
DEBTOR AND (B) FILE A CONSOLIDATED LIST OF THE DEBTORS’ THIRTY LARGEST
        UNSECURED CREDITORS, AND (II) GRANTING RELATED RELIEF



         Andrew R. Vara, United States Trustee for Regions 3 and 9, pursuant to his

authority under 11 U.S.C. Section 307 and 28 U.S.C. Section 586(a)(3), objects to the

Debtors’ Motion Seeking Entry of an Order (I) Authorizing the Debtors to (A) File a

Consolidated List of Creditors in Lieu of Submitting a Separate Mailing Matrix for




1 The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a

HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC, (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House
LLC and McFadden’s Restaurant Saloon)(4255).

                                                     1
                Case:20-01947-jwb             Doc #:35 Filed: 06/07/2020                Page 2 of 8




Each Debtor and (B) File a Consolidated List of the Debtors’ Thirty Largest

Unsecured Creditors, and (II) Granting Related Relief (DN 8), (hereinafter, the

“Motion”) for the following reasons:



         1.       Pursuant to 28 U.S.C. § 586, the United States Trustee (“UST”) is

charged with the administrative oversight of cases commenced pursuant to

Title 11 of the United States Bankruptcy Code.2

         2.       Each of the debtors filed a separate petition for relief under Chapter 11

of the Bankruptcy Code on June 3, 2020. The debtors have filed a motion requesting

joint administrative consolidation of the cases only, but not the substantive

consolidation of the 24 cases. (DN 6, page 3, para. 10.) Therefore, there are 24

separate Chapter 11 cases pending before this Court under the above caption.

         3.       The Motion requests that the Court enter an order authorizing the

Debtors to (a) file a single consolidated list of creditors instead of filing a separate

mailing matrix for each debtor, and (b) file a single consolidated list of the Debtors’




2 This duty is part of the United States Trustee’s overarching responsibility to enforce the bankruptcy laws as
written by Congress and interpreted by the courts. See, United States Trustee v. Columbia Gas Sys., Inc., (In re
Columbia Gas Sys., Inc.), 33 F.3d 294, 295-6 (3d Cir. 1994)(noting that the United States Trustee has “public
interest standing” under 11 U.S.C. § 307, which goes beyond mere pecuniary interest); Morgenstern v. Revco
D.S., Inc., (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990)(describing the United States Trustee as a
“watchdog”). See also, H.R. Rep. No. 95-595, at 4, 88 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 5966, 6049;
see also, e.g., In re South Beach Secs., 606 F.3d 366, 370, 371 (7th Cir. 2010); Curry v. Castillo (In re Castillo), 297
F.3d 940, 951 (9th Cir. 2002); In re Charges of Unprofessional Conduct 99-37 v. Stuart, 249 F.3d 821, 824 (8th
Cir. 2001); A-1 Trash Pickup v. United States Trustee (In re A-1 Trash Pickup), 802 F.2d 774, 776 (4th Cir. 1986).


                                                           2
            Case:20-01947-jwb     Doc #:35 Filed: 06/07/2020     Page 3 of 8




top thirty largest creditors in these Chapter 11 cases instead of filing 24 separate Top

20 Lists, one list for each Debtor.

      4.     The United States Trustee objects to the Motion for the following

reasons.



The Request to File One Consolidated List of All Creditors Instead of 24 Separate

Mailing Matrices



      5.     Based on the United States Trustee’s review of the petitions that have

been filed, it appears that every debtor has filed a mailing matrix. Therefore, this

request is moot.

      6.     Federal Rule of Bankruptcy Procedure 1007(a)(1) requires “In a

voluntary case, the debtor shall file with the petition a list containing the name and

address of each entity included or to be included on Schedules E, F, G and H as

prescribed by the Official Forms.”

      7.     Instead of complying with Rule 1007(a)(1), the Debtors ask that the

Court authorize the debtors to file one consolidated list of all creditors and parties in

interest. The Debtors give the Court no citations to opinions in which this relief has

been granted; they just mention some case names and numbers. The Debtors also

vaguely allude to Bankruptcy Code Section 105(a) and others, without explaining

how these sections allegedly authorize the Court to ignore the requirements of Rule


                                           3
             Case:20-01947-jwb   Doc #:35 Filed: 06/07/2020     Page 4 of 8




1007(a)(1).     Section 105(a), however, cannot be used to amend away other

provisions of the Bankruptcy Code and Rules.

      8.      Since the request to file one combined mailing matrix is both moot and

unsupported by statute, rule or caselaw, the Court must deny the request to file a

single consolidated mailing matrix.



The Request for Authority to File a Single Consolidated List of the Top Thirty

Unsecured Creditors Instead of Twenty-Four Lists of the Top Twenty Unsecured

Creditors.



      9.      The debtors have also asked that the court authorize the Debtors to file

one consolidated list of the top thirty unsecured creditors in all the cases taken

together, rather than a list of the top twenty unsecured creditors in each of the

twenty-four cases.

      10.     The Debtors have cited no published decisions, statutes or rules that

would allow the Court to grant this relief. Again, Section 105 can only be used to

serve the ends of the Bankruptcy Code and Rules, not to ignore the Code and Rules or

to amend them away.

      11.     Based on the United States Trustee’s review of the files, the Debtors

appear to have already filed a list of the top twenty unsecured creditors in each of the




                                           4
             Case:20-01947-jwb   Doc #:35 Filed: 06/07/2020      Page 5 of 8




Chapter 11 cases. Granted, in one case the Debtor said it has no unsecured creditors,

and in other cases there is some duplication of the unsecured creditors that are listed.

      12.     Federal Rule of Bankruptcy Procedure 1007(d) requires “a debtor in a

voluntary chapter 11 reorganization case shall file with the petition a list containing

the name, address and claim of the creditors that hold the 20 largest unsecured

claims, excluding insiders, as prescribed by the appropriate Official Form.” If the

Debtors are asking to be excused from complying with Rule 1007(d) and to be

allowed to substitute a single list of the 30 largest creditors of all the debtors on a

combined basis, the fact that they have already complied with Rule 1007(d) in each

of the twenty-four cases renders their request moot.

      13.     Several rules require service of a motion on any unsecured creditors’

committee, or, if no such committee has been appointed, on the creditors listed on the

list filed pursuant to Rule 1007(d), which would be the list of the twenty largest

unsecured creditors filed in each case.

      14.     Based upon the United States Trustee’s review of the lists that have

already been filed, those lists contain many creditors whose claims appear to be in

amounts of a few hundred dollars. For example, in In re HopCat Ann Arbor, the list of

twenty largest creditors includes Roto Rooter Sewer with a claim of $545, and James

Ferrari and Sons with a claim of $287.50. Case No. BG20-01945, D.N. 1, page 7. Under

Federal     Rules   of   Bankruptcy   Procedure    4001(a)(1),    4001(B)(1)(C)     and

4001(c)(1)(C) if no unsecured creditors committee is appointed in In re HopCat Ann


                                           5
            Case:20-01947-jwb     Doc #:35 Filed: 06/07/2020      Page 6 of 8




Arbor, then Roto Rooter Sewer and James Ferrari and Sons are entitled to notice of

any motion for relief from the automatic stay, to use cash collateral or to obtain credit.

      15.    Based upon the United States Trustee’s information and belief, and

review of the lists of twenty largest creditors that have been filed to date, small

creditors such as those referred to in the prior paragraph would not have large

enough claims to be included in a hypothetical combined list of the thirty largest

creditors on a combined basis for all twenty-four cases.

      16.    If the Debtors’ intent in asking to be authorized to file a combined list of

the thirty largest creditors on a combined basis is to avoid having to serve smaller

creditors with required notices, the Court should not and cannot use its equitable

powers under Section 105 to deny these smaller creditors the notices that they are

legally entitled to receive under the Bankruptcy Code and Rules.

      17.    As the Motion admits, the “Top 20 List is primarily used by the Office of

the United States Trustee (the “U.S.Trustee”) to evaluate the types and amounts of

unsecured claims against the debtor and, thus, identify potential candidates to serve

on an official committee of unsecured creditors appointed in the debtor’s case

pursuant to Bankruptcy Code section 1102.” (DN 8, page 4, para. 8.)

      18.    The duty to appoint committees of unsecured creditors in Chapter 11

cases is conferred upon the United States Trustee by 11 U.S.C. Section 1102(b)(1) and

28 U.S.C. Section 586(a)(5).




                                            6
            Case:20-01947-jwb     Doc #:35 Filed: 06/07/2020     Page 7 of 8




      19.     Although the United States Trustee has some discretion as to the

number of committees that are appointed and the membership of those Committees,

the Code also provides that the membership of the Committee “shall ordinarily

consist of the persons, willing to serve, that hold the seven largest claims against the

debtor.” 11 U.S.C. Section 1102(b)(1). In order to fulfill this duty to appoint creditors

committees, the United States Trustee needs a reliable list of the twenty largest

unsecured creditors of each case, in order to solicit members for the committee.

      20.     Nothing in any order, including one allowing the debtors to file a single

list of the top thirty unsecured creditors of all the debtors, should hinder the United

States Trustee’s ability to fulfill his statutory duty to appoint unsecured creditors

committees.

      21.     The debtors’ request for authority to file one combined list of the thirty

largest unsecured creditors in lieu of the required twenty four lists of the top twenty

unsecured creditors must be denied as moot; as a hinderance to the United States

Trustee’s duty to appoint an unsecured creditors committee; as unsupported by

statute, rule or caselaw; and as a denial of legally required notice and due process to

unsecured creditors.




                                           7
            Case:20-01947-jwb      Doc #:35 Filed: 06/07/2020   Page 8 of 8




       For all the above reasons, the United States Trustee asks that the Court deny

the Motion, or that the Court grant such other relief as the Court may deem just.




                                               Respectfully submitted,
                                               ANDREW R. VARA
                                               United States Trustee
                                               Regions 3 and 9




Date:___________________________           By:__________________________
                                           By: /s/ Michael V. Maggio
                                               Michael V. Maggio
                                               Trial Attorney
                                               Office of the United States Trustee
                                               United States Department of Justice
                                               The Ledyard Building, Second Floor
                                               125 Ottawa Avenue NW, Suite 200R
                                               Grand Rapids, Michigan 49503
                                               Tel: (616) 456-2002, ext. 14




                                           8
